Citation Nr: 0421018	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  01-02 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to an increased rating for osteoarthritis of 
the right elbow, right ankle, and both knees, with 
hypermobile joint syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following two decisions:  a June 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
determined that new and material evidence had not be 
submitted sufficient to reopen the veteran's claim for 
service connection for PTSD, and denied this claim, and 
denied his claim for service connection for schizophrenia; 
and from a January 2002 rating decision, which denied the 
veteran's claim for a rating in excess of 20 percent for his 
service-connected osteoarthritis of the right elbow, right 
ankle and both knees, with hypermobile joint syndrome.  The 
veteran filed a timely appeal to these adverse 
determinations.

The issues of the veteran's entitlement to service connection 
for schizophrenia and his entitlement to an increased rating 
for osteoarthritis of the right elbow, right ankle, and both 
knees, with hypermobile joint syndrome, currently evaluated 
as 20 percent disabling, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.








FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in August 1997, the RO 
originally denied the veteran's claim for service connection 
for PTSD; the veteran did not file a timely appeal to this 
decision.

3.  The evidence received since the time of the RO's August 
1997 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for PTSD.

4.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's claimed inservice 
stressors.

5.  The veteran did not engage in combat with the enemy.

6.  The veteran's claims file contains credible supporting 
evidence which confirms that the veteran's claimed inservice 
stressors occurred.


CONCLUSIONS OF LAW

1.  The August 1997 RO rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  The evidence received since the August 1997 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304, 3.304(f) (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim to reopen was filed in January 2000, 
prior to the November 2000 effective date of the VCAA, and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal of this issue, the Board 
finds that a full and detailed analysis of VA's compliance 
with these new requirements is not needed, as the veteran 
could derive no potential benefit from any additional 
development or notice.

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim to reopen was filed well 
before that date, the former provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In an August 1997 rating decision, the RO initially denied 
the veteran's claim for service connection for PTSD on the 
basis that while the evidence showed a current diagnosis of 
PTSD, this diagnosis had not been rendered based upon 
verified inservice stressors, and the stressor information 
provided by the veteran was too nonspecific to allow for 
further efforts to officially verify his claims.   Evidence 
considered at the time of this decision included the 
veteran's service medical records, which were negative for 
any recorded evidence of PTSD.  The only relevant post-
service medical evidence of record at the time of the August 
1997 RO decision consisted of the report of a VA mental 
disorders examination conducted in March 1997, at which time 
the examiner rendered an Axis I diagnosis of PTSD, based on 
the veteran's report of inservice stressors during the 
Persian Gulf War.  However, as that diagnosis was rendered 
based on acceptance of unverified inservice stressors, the RO 
determined that service connection was not warranted.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in August 1997.  However, 
no appeal was filed within one year of notification of the 
August 1997 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
requests to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final August 1997 
decision includes the following items:  treatment records 
from Columbia Area Mental Health, a private health care 
facility, dated from July 2000 to September 2000; copies of 
unit histories and award certificates submitted by the 
veteran's representative in March 2001; treatment records 
from a private source dated from July to October 2000; the 
report of a VA PTSD examination conducted in March 2002; a 
U.S. Social Security Administration disability determination 
dated in April 2002; and the transcript of a hearing held 
before the undersigned at the RO in December 2003.  The Board 
finds that these records bear directly and substantially upon 
the specific matter under consideration, are neither 
cumulative nor redundant, and in connection with evidence 
previously assembled are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim for service connection for PTSD is 
reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that, given 
the favorable determination of the veteran's claim, the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

A review of the veteran's claims file reveals that in March 
1997, a VA examiner conducted a psychiatric examination of 
the veteran, following which a diagnosis of PTSD was 
rendered.  Furthermore, the Board observes that the examiner 
explicitly based this diagnosis upon the veteran's report of 
having experienced traumatic stressors while in service, to 
include having come under artillery attack and having seen 
the bodies of dead soldiers.  Similarly, in August 2000 the 
veteran was seen at Columbia Area Mental Health, a private 
health care facility, at which time a diagnosis of PTSD was 
rendered.  The examiner noted at that time that the veteran's 
"PTSD symptoms [are] secondary to Gulf War experiences."  
Thus, the Board's analysis must turn to the remaining issue 
of whether the veteran's reported inservice stressors 
themselves have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
evidence which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  Id.; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App 91, 98 (1993).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
Furthermore, his military occupational specialty (MOS) while 
stationed in Vietnam was listed as "unit supply 
specialist," which is not a specialty which is, on its face, 
indicative of a combat role.  Moreover, the veteran's service 
records, including the service personnel records contained in 
the veteran's 201 File, do not otherwise contain any entries 
which show that he received any decorations or performed any 
specific details that would have placed him in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  Accordingly, in view of the absence of any official 
evidence that the veteran participated in action against an 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged 
inservice stressors must be verified, i.e., corroborated by 
credible supporting evidence.  

Following a review of the veteran's stressor statement 
submitted in January 1997, the statements he has made to 
examining mental health professionals, and his testimony 
before the undersigned in December 2003, the Board has 
identified several stressors which the veteran reportedly 
experienced while serving in Operation Desert Storm:

1.  The veteran's supply group came under enemy attack from 
artillery and armored personnel carriers on three occasions 
while traveling in convoys through Iraq;

2.  The veteran saw two dead American soldiers;

3.  The veteran saw numerous burnt, bleeding bodies of enemy 
soldiers and civilians while traveling through the desert and 
highways, the sight and smell of which sickened him; and

4.  While traveling in a convoy, the truck ahead of the one 
he was driving ran over a mine.  While no one was killed, 
this experience frightened him greatly due to the fact that 
his vehicle was carrying explosives, and would almost 
certainly explode if his vehicle were to hit a mine.

The Board notes that the veteran's 201 file confirms that he 
participated in the defense and liberation of Kuwait, and 
that he was stationed in Saudi Arabia from December 1990 to 
April 1991 and again from April 1993 to May 1993.  He 
testified that most of the traumatic stressors he experienced 
occurred in late February 1991, which is consistent with the 
time period the veteran was stationed in the Persian Gulf.  
In addition, in March 2001 the veteran's representative 
submitted a packet of unit histories for the veteran's unit, 
as well as copies of a Certificate of Commendation, an 
Operation Desert Storm Tour Verification, and a Valorous Unit 
Award.  While these last items did not come directly from an 
official source, but were instead provided by the veteran's 
representative, they appear to be faithful and accurate 
copies of official military documentation.  The Operation 
Desert Storm Tour Verification confirms that the veteran 
served with the 210th Field Artillery Brigade from December 
15, 1990 to April 28, 1991.  The Valorous Unit Award 
indicates that the 210th Field Artillery Brigade, as part of 
the Dragoon Battle Group (the 2nd Armored Cavalry Regiment 
with its attached Operational Control and direct support 
units) was awarded for combat battles from February 23-26, 
1991.  The unit histories and reports show that the 210th 
Artillery Brigade was part of a large battle group which 
moved from Saudi Arabia into Iraq on February 23, 1991, at 
which time it saw combat.  Of note is a statement that on 
February 26, 1991, the Regiment "fought a series of fierce 
engagements with elements of four Iraqi divisions, three of 
them armored or mechanized."  These reports confirm that the 
Americans inflicted heavy casualties on the enemy, and that 
seven American soldiers were killed in action.

In his statements, the veteran maintains that, in light of 
the above evidence, he served in combat, and his stressors 
have been verified.  The Board recognizes that the above 
evidence indicates that his unit was in combat.  It does not, 
however, definitively establish the veteran's personal 
engagement in combat.  The Board, however, does not need to 
reach a determination that the veteran himself actually 
served in combat.  In Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court held that by requiring corroboration of 
every detail, including the veteran's personal participation, 
VA defined "corroboration" too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the veteran's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.  In light of the foregoing, the Board finds 
that the veteran has satisfied the third element required for 
a grant of service connection for PTSD, i.e., credible 
supporting evidence that the claimed inservice stressor 
occurred.  

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to his combat-
related stressors that took place while he was serving in the 
Persian Gulf.  Further, in light of the Court's decisions in 
Pentecost and Suozzi, the Board finds that the record 
contains credible supporting evidence that these reported 
inservice combat-related stressors actually occurred.  
Therefore, in light of the foregoing, and in the absence of 
any contradictory medical evidence, the Board finds that 
service connection for PTSD is warranted in this case.


ORDER

Service connection for PTSD is granted.




REMAND

The veteran has also claimed entitlement to service 
connection for schizophrenia and entitlement to an increased 
rating for osteoarthritis of the right elbow, right ankle, 
and both knees, with hypermobile joint syndrome, currently 
evaluated as 20 percent disabling.  For the reasons set forth 
below, the Board finds that both of these issues must be 
remanded to the RO for additional development.
 
Regarding the issue of service connection for schizophrenia, 
the Board observes that at the time of his hearing before the 
undersigned in December 2003, the veteran was asked whether 
any of his doctors had related his schizophrenia to his 
period of military service.  In response, the veteran stated 
that Dr. Banks, a doctor at Columbia Area Mental Health, had 
done so.  While he was unsure of the exact date when Dr. 
Banks had rendered this opinion, he stated that he began 
seeing Dr. Banks in 2000, and was no longer being treated by 
him as of the date of the hearing.  However, he did not state 
the month or year when such treatment terminated.  

A review of the veteran's claims file reveals that in March 
2001, the veteran submitted a packet of treatment records 
from Columbia Area Mental Health, including treatment notes 
by Dr. Banks, dated from July 2000 to February 2001.  
However, in a decision by the U.S. Social Security 
Administration (SSA) dated in April 2002, which determined 
that the veteran was disabled for SSA purposes due to, among 
other things, schizophrenia, this agency cited to treatment 
records from Dr. Banks dated after February 2001, including a 
Psychiatric/Psychological Impairment Questionnaire from Dr. 
Banks dated June 26, 2001, as well as a letter from Dr. 
Banks, listed as the veteran's then-current "treating 
psychiatrist," dated July 18, 2001.  As such, it appears 
that Dr. Banks continued to treat the veteran after February 
2001, and that there exists additional, more recent treatment 
records from Dr. Banks which the RO must request.  In 
addition, as the SSA decision cited to additional psychiatric 
treatment records from several other sources which do not 
appear to be of record, and which may be relevant to the 
issue at hand, the Board finds that the RO should also 
request the medical records upon which the SSA relied in 
making its April 2002 disability determination.  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records. See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992). 

Regarding the veteran's claim of entitlement to an increased 
rating for osteoarthritis of the right elbow, right ankle, 
and both knees, with hypermobile joint syndrome, currently 
evaluated as 20 percent disabling, the Board observes that at 
the time of the veteran's December 2003 hearing, he testified 
that he received all of his treatment for his orthopedic 
conditions at the VA Medical Center (VAMC) in Columbia, South 
Carolina.  He further testified that since the time of his 
last VA examination for these conditions in April 2001, he 
had "continually gone back for treatment for these 
conditions."  The Board observes that while VA has received 
VA outpatient treatment notes from this source through April 
2002, the veteran's statements regarding current treatment 
indicate that they may be more recent VA treatment records 
available.  Thus, the Board believes that it must obtain 
these recent VA records prior to a final adjudication of the 
veteran's appeal.  See 38 U.S.C.A. § 5107 (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (the 
VA has constructive, if not actual, knowledge of records 
generated by the VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when the VA has knowledge of relevant 
records, the Board must obtain these records before 
proceeding with the appeal).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the Columbia Area 
Community Mental Health Center and 
request copies of all medical records 
created since February 2001 pertaining to 
treatment for the veteran's mental health 
disorders.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

2.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the U.S. Social Security 
Administration and request copies of all 
medical records used by that agency in 
making its April 2002 determination that 
the veteran was disabled for Social 
Security Administration purposes. Any 
such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

3.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the Columbia VAMC and 
request copies of all medical treatment 
records created since April 2002 
pertaining to treatment for the veteran's 
orthopedic disorders.  Any such records 
received should be associated with the 
veteran's claims file.  If the search for 
such records has negative results, a 
statement to that effect should be placed 
in the veteran's claims file.

4.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to service connection for 
schizophrenia and entitlement to an 
increased rating for osteoarthritis of 
the right elbow, right ankle, and both 
knees, with hypermobile joint syndrome, 
currently evaluated as 20 percent 
disabling.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



